People v Oneal (2022 NY Slip Op 00682)





People v Oneal


2022 NY Slip Op 00682


Decided on February 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
REINALDO E. RIVERA
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2020-02400
 (Ind. No. 700/18)

[*1]The People of the State of New York, respondent,
vKelvin Oneal, appellant.


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Kevin C. King and Michael J. Balch of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (William O'Brien, J.), rendered October 18, 2019, convicting him of assault in the second degree (two counts), assault in the third degree (two counts), and leaving the scene of an incident without reporting, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Thomas, 34 NY3d 545; People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his contentions that the County Court erred in denying that branch of his omnibus motion which was to suppress certain identification testimony, and that the sentence imposed was excessive (see People v Campbell, 192 AD3d 822, 823; cf. People v Garcia, 189 AD3d 879).
BARROS, J.P., RIVERA, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court